Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 10, 1985, convicting defendant on his guilty plea of assault in the first degree, and sentencing him to an indeterminate term of imprisonment of one and one-half to four and one-half years, unanimously affirmed.
Nine months after sentencing on his conviction after trial of robbery in the first degree, defendant pleaded guilty to assault in the first degree in satisfaction of an indictment charging him with three counts of attempted murder and lesser charges. At the plea proceeding at which defendant was represented by the same attorney who had represented him at *581trial, defendant acknowledged both his understanding and the truth of the charge that he had intended to cause serious physical injury to another person with a knife.
Defendant now contends that his plea is invalid on the ground that the court failed to make sufficient inquiry into the crime. Defendant, who was no stranger to the criminal justice system, was represented by experienced counsel, did not move to vacate the plea after sentence was imposed, and did not complain that he was disadvantaged because he spoke through an interpreter. The recognized rule that there is no "uniform mandatory catechism of pleading defendants” is dispositive. (People v Nixon, 21 NY2d 338, 353; People v Francis, 38 NY2d 150; People v Harris, 61 NY2d 9.) Concur— Murphy, P. J., Sullivan, Carro, Wallach and Kupferman, JJ.